Title: From “A true Friend to virtuous Liberty and Equality”, 4 September 1793
From: Anonymous (“A true Friend to virtuous Liberty and Equality”)
To: Washington, George


          
            SIR,
            Wyoming, Sept. 4. 1793.
          
          A Short time ago having a few leisure weeks, curiosity led me to take a tour on horse
            back from this place through the central parts of the eastern states to Portsmouth in
            New-Hampshire, from thence along the post road to Savanna in Georgia, and from there
            back to this place, passing through the central parts of the southern and middle states
            on my return. A report having prevailed previous to my commencing my journey, as
            scandalous to the United States as it was to humanity, induced me to pay a short visit
            to every gaol in all the cities and towns through which I passed, when, to my great
            surprise and astonishment, I found the report true; there were no less than 547 of the
            old continental army, who continued in the service during the whole war, confined in
            those dreary prisons; 327 of which had families while they were in service; 187 have
            married since the establishment of peace, and among the unhappy number, there were 63
            commissioned officers, viz. 1 lieutenant-colonel, 3 majors, 11 captains, 21 lieutenants,
            22 ensigns, 2 adjutants, 1 quarter-master and 2 surgeons. Upon a strict investigation of
            the causes of their detention, I found every one was for debt, having received no pay of
            any value during the war. When they returned from the victorious field of glory and
            honor, to the shade of private life, with nothing to shew for the laurels they had
            justly acquired but scars, infirmities and wounds, they expected to have shared at least
            an equal advantage with their fellow-citizens of those blessings which their gallantry
            had insured to their country—but what was their treatment? What did they receive in
            return for all their services? Final settlement notes, as substitutes for their real
            pay, which they kept until dire necessity, their calamities, sufferings and distressed
            families compelled them to part with them from 2s.9 down to 1s.3 on the pound, which was
            not half equal to the interest then due. Good heavens!
            is this the case? Will future posterity be made to believe that their ancestors received
              such usage as this, after sealing the independence of the United
            States with their blood. Many stupid ignorant people say, if the army had kept their
            final settlements till now, they might receive their full pay; or in other words, their
            nominal value. Such language is an insult to common understanding. As well might the
            ravisher of his mistress plead innocence, as for people to make use of such foolish
            sordid language. It is well known that most of these brave men, in returning triumphant
            from the field of glory, were but in indigent circumstances, their business of every
            kind having lain dead for seven years, those in particular who had families, being
            obliged to run more in debt for their maintenance, while in service, than their whole
            pay would sell for at the close of the war. Is there no way to extricate these brave men
            from cruel confinement, and worse than Babylonian captivity? Shall the very men who were
            covered with scars in securing the liberty of America, loose their own liberty through
            the cruel, the infamous, the scandalous and perfidious injustice of that very country
            their swords have rescued from worse than Algerine slavery? Does justice already wear so
            sickly a countenance in these infant republics, that the distemper has become mortal?
            Shall the miserly speculator, the dark designing infamous tory, and other paracides in
            America, whose councils, aid, and arms during the late war, assassinated the virtuous
            patriot and deluged their country with the blood of its inhabitants, reap all the
            advantages which is due to the brave indefatigable worn out soldier? It is unnecessary
            for me to point out a mode for their relief; the able pens and the eloquent speeches of
            a Madison, a Jackson and a Wadsworth, whose names and memory will shine with unfading
            lustre and brilliancy, many hundreds of years after which we shall be no more (while
            their opposers in this most just of all causes will lay buried in obscure silence) have
            pointed a mode of redress for those grievances complained of, as obvious as the sun in
            its meridian height. It is not only this part of the
            army, but eight tenths of all the rest are equal sufferers, except confinement. The old
            army are much surprised to find that never since your circular letter to the governors
            of the union, and your farewel orders to them (both wrote ten years ago) that not a
            single public speech, nor a single address to any public body has made its appearance
            from you, favorable towards mitigating their sufferings.
            Their dependence in the time of the war was not on any energy in
            congress, nor on any friendly disposition a great many of the community bore towards
            them. It was your repeated general orders to them, your positive promises, your solemn
            engagements to them for seven years together, and your having spontaneously assumed
            yourself their advocate; it was this that kept them in the field half naked, half
            starved, bare-foot in the middle of winter, and the cold frozen ground to lay on without
            a blanket, when a month’s pay would not purchase a gill of whiskey. It was the almost
            immortal light in which they viewed you, the incomparable love they had for you, the
            veneration, respect and adoration they paid you, that made them encounter more distress
            and difficulties than any other army ever did for the rights and liberties of the human
            race; therefore to you General Washington, while they are experiencing worse than Gothic
            barbarity, they now look for relief, they have a just right so to do; of you, sir, they
            surely have a right to claim your influence towards the accomplishment of that justice
            which you so often and so solemnly pledged your word and honor as commander in chief,
            that they should receive; and if the ensuing congress neglects or denies doing them
            justice, there will be something more to fear than a breach of neutrality or western
            savages. The wound too often irritated may at last become incurable; and how truly awful
            and melancholy does it appear, to see the legislature of a nation, with impunity, look
            on such injustice, and wantonly make sport of the most humble entreaties and tears for
            justice of the bewailing widow, the distressed orphan, and the ruined, heart broken
            patriot. It is not only the army, but every true republican’s breast in America, that
            pants for an end to these iniquitous, cruel and unjust sufferings. I am, sir, and hope
            ever shall have reason to be, with the most exalted sentiments of respect, your sincere
            well wisher, and obedient humble servant,
          
            A true Friend to virtuous Liberty
              and Equality.
          
        